Citation Nr: 0313790	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-18 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for a 
gastrointestinal disability.

3.  Entitlement to an increased rating for the service-
connected scars of the right ankle and thigh, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1966 to November 
1969 and from January 1991 to April 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1997.  

The case was remanded by the Board to the RO in June 2000 and 
again in April 2003 for additional development of the record.  

In April 2003 correspondence, the RO inquired as to whether 
the veteran wanted to appear before a Veterans Law Judge to 
testify at a personal hearing.  The veteran responded that he 
would not be able to attend a hearing due to the fact that he 
was working overseas.  

The veteran also maintains that, in addition to the service-
connected right ankle scar, he has separately disability of 
the right ankle.  However, since this matter is not in 
appellate status, it is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
reduced reliability due to symptoms and difficulty in 
establishing and maintaining effective work and social 
relationships or considerable social and industrial 
inadaptability; neither occupational and social impairment 
with deficiencies is most areas such as work, school, family 
relations, judgment, thinking or mood and an inability to 
establish and maintain effective work and social 
relationships, nor severe social and industrial 
inadaptability is demonstrated.  

2.  The veteran's service-connected gastrointestinal 
disability is shown to be productive of a level of impairment 
that more nearly approximates that of severe disability with 
diarrhea and crampy pain three to four times per week, with 
more or less constant abdominal stress; neither material 
weight loss, hematemesis, melena, anemia nor severe 
impairment of health has even been demonstrated.  

3.  The service-connected scar of the right ankle is shown to 
be superficial and well healed, but is not shown to be 
productive of more than pain and tenderness.  

4.  The service-connected scar of the right thigh is shown to 
be superficial and well healed with no related functional 
impairment to surrounding areas, but is shown to be 
productive of pain and tenderness at the site of the wound.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 50 percent 
for the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.7, 
4.132 including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2002).  

2.  The criteria for the assignment of an initial 30 percent 
evaluation for the service-connected gastrointestinal disease 
to include diarrhea due to an undiagnosed illness have been 
met.  38 U.S.C.A. 1155, 5107, 7104 (West 2002); 38 C.F.R. 
4.7, 4.114 including Diagnostic Code 7319 (2002).   

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected scar of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002); 67 Fed. Reg. 
49596 (July 31, 2002).  

4.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected scar of the right thigh 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.118 including Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (2002); 67 Fed. Reg. 49596 
(July 31, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decisions, Statements of the Case, 
Supplemental Statements of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decisions, Statements of the Case and 
Supplemental Statements of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of the most 
recent October 2002 Supplemental Statement of the Case, 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent VA examinations in conjunction with this 
appeal in July 2001.  Hence, the claim is ready to be 
considered on the merits.  

Finally, the Board remanded the case in June 2000 and April 
2003 to afford the veteran additional VA examinations as well 
as an opportunity to appear for a personal hearing before a 
Veterans Law Judge.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  


A.  PTSD

The veteran asserts that his service-connected PTSD is severe 
enough to warrant a rating in excess of the currently 
assigned 30 percent.  

Historically, the RO granted service connection for PTSD in 
May 1989 and assigned a 10 percent rating for that 
disability.  In a July 1995 rating decision, the RO increased 
the rating to 30 percent for the service-connected PTSD.  The 
veteran disagreed with that determination.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1997.  At that time, the veteran 
complained of having continued flashbacks, nightmares and 
panic attacks.  The veteran testified that his medication 
prevented him from losing control, but that he had 
uncontrollable rage if he did not take the medication.  The 
veteran indicated that he preferred to remain by himself 
because he was better off.  The veteran also noted some 
memory loss and indicated that he must write things down 
otherwise he could not recall them.  

The veteran was afforded a VA examination in October 1997.  
He complained of having intrusive thoughts, avoidance, sleep 
disturbance, nightmares and marital discord.  Objectively, 
the veteran's speech was soft and coherent.  His thoughts 
were goal directed.  He admitted to fleeting suicidal ideas 
for many years, but stated that thinking of his wife and 
children had prevented him from acting on those thoughts.  

The veteran denied having suicidal or homicidal ideas.  He 
denied having audiovisual hallucinations.  There was no 
evidence of overt delusional thoughts.  His affect was 
appropriate; his mood was labile; his cognitive functions 
were preserved.  The veteran was competent to handle his own 
funds.  The impression was that of PTSD with a Global 
Assessment of Functioning (GAF) of 68.  

A December 1997 VA Mental Health Outpatient record shows that 
the veteran reported that he had just returned from a job in 
Latin America and that his exposure to developing third world 
countries exacerbated his PTSD, especially the smells.  He 
reported having poor sleep and no desire for sex.  It was 
noted that he was taking Prozac and that lower doses were not 
effective in controlling his temper.  The veteran complained 
of having diarrhea, flashbacks and nightmares.  

On mental status examination, it was noted that the veteran's 
affect was flat and that he was almost tearful at times.  It 
was indicated that he initially seemed edgy and defensive.  
The examiner noted that he sat in the waiting area so that no 
one would be behind him.  The examiner indicated that 
diarrhea and low sex drive were side effects of Prozac at 
high doses.  The assessment was that of PTSD, and the 
examiner indicated that his symptoms were worsening.  It was 
indicated that the veteran was finding it harder to deal with 
the things he had seen in the past and it was affecting him 
currently.  The GAF scale score was 53.  The plan noted that 
he was prescribed Prozac for severe PTSD.  

In January 1999, the veteran submitted a statement indicating 
that he had been treated at the VA Medical Center for PTSD 
and that his dosage for Prozac had been increased.  He 
indicated that the medication caused diarrhea.  

The outpatient treatment records show that the veteran was 
being treated with several different anti-depressants 
including Prozac and Celexa and that, in January 2001, he was 
taking Effexor.  The veteran did not believe the Effexor was 
helping his symptoms.  

In a March 2001 letter to the RO, one of the veteran's 
private doctors indicated that the veteran had been under his 
care since February 2000.  The doctor noted that the veteran 
had a diagnosis of severe PTSD with a Global Assessment of 
Functioning (GAF) score of 35.  The doctor indicated that, 
although the veteran received supportive psychotherapy and 
pharmacotherapy, his condition was chronic and that 
significant improvement was not expected.  

The veteran was thereafter afforded a VA examination in July 
2001.  He reported that loud noises, odors and helicopters 
bothered him.  The veteran reported having sexual 
dysfunction, relational problems, a distrust of others, 
marital conflict, anger outbursts, sleep disturbance and bad 
dreams.  

The veteran worked as a commercial diver overseas.  When he 
was not doing that, he provided personal protection for 
anyone who hired him, mainly overseas.  He reported being 
frequently hired by Japanese businessmen through an 
organization since 1996.  He claimed that he retired from the 
CIA in 1996, where he had worked since 1969.  The veteran 
produced an ID card indicating a retiree identification, 
indicating that he was a retiree from US Government, CIA.  

The veteran reported that he usually got called for a dive 
job every two months, more or less.  Sometimes he did welding 
and sometimes just dove from a rig platform.  

The veteran reported that, although he is still married, he 
and his wife lived in different rooms of the house.  He 
described his marital relationship as being no good.  

A mental status examination revealed that the veteran was in 
no acute distress.  His psychomotor activity was normal.  He 
was well groomed.  His behavior was cooperative.  His speech 
was coherent, fluent, articulated and relevant.  His thoughts 
were linear.  When questioned about suicide or homicide 
response, "as long as [he did not] stay around people, [he 
did not] get angry."  That was the reason he stayed away 
from people.  He endorsed fleeting suicidal ideas on an off 
for a long time.  His children and his wife had been 
deterrent to that behavior.  No bizarre delusions were 
reported.  His affect was appropriate.  His mood was labile.  
His cognitive functions were grossly preserved.   The veteran 
was competent for VA purposes.  The diagnosis was that of 
PTSD, chronic.  The examiner noted a GAF of 60.  

The private outpatient reports from 1999 through 2001 show 
continued psychiatric treatment for the service-connected 
PTSD.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2002), a 30 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2002), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assignable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

At this point, the Board notes that the criteria for rating 
PTSD changed during the pendency of this appeal.  The 
effective date of the change is November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.  

Under the old criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.132 (1996), a 30 percent rating was for consideration where 
the veteran exhibited definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; or when psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent rating was applicable where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or where totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulted in 
profound retreat from mature behavior; or where the veteran 
was demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent criteria were independent of 
one another and only one needed to be met in order to award a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  

Based on a careful review of the entire record, the Board 
finds that the service-connected PTSD is shown to be 
productive of a disability picture that more nearly 
approximates a level of impairment that warrants the 
assignment of a rating of 50 percent under both rating 
criteria.  

At his personal hearing in September 1997, the veteran 
complained of continued flashbacks, nightmares and panic 
attacks.  The veteran testified that his medication prevented 
him from losing control, but that he had uncontrollable rage 
if he did not take the medication.  The veteran indicated 
that he preferred to remain by himself because he was the 
better off.  

At VA examinations, private reports and psychiatric clinical 
reports from 1997 and 2001, the veteran's complaints remained 
fairly constant.  The veteran continued to experience 
flashbacks, sleep disturbance, memory loss, nightmares and 
panic attacks.  The veteran consistently maintained that he 
preferred to remain alone to avoid outbursts with others, 
including his wife.  The veteran remained on medications to 
control his rage.  

The veteran's private doctor has indicated that the veteran's 
PTSD was severe and that his symptoms were not likely to 
improve.   He noted that a Global Assessment of Functioning 
(GAF) score was 35.  However, the Board finds these 
statements to be inconsistent with the evidence of record 
related to the veteran's occupational and social history.  

Given the reported findings, the Board finds that the 
veteran's longstanding psychiatric disability is now shown to 
be consistent with no more than a level of occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships in accordance with the new rating 
criteria.  

Under the old criteria, the service-connected PTSD is not 
shown to be productive of more than considerable industrial 
impairment or impairment in the veteran's ability to 
establish or maintain effective or favorable relationships 
with others.  Accordingly, a 50 percent rating is for 
application in this case under either set of rating criteria.  

The evidence as a whole does not reflect that the symptoms of 
the service-connected PTSD alone are of such severity as to 
warrant the assignment of a rating higher than 50 percent 
under either the old or the new criteria.  The veteran in 
this regard is not shown to experience occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
and an inability to establish and maintain effective 
relationships or severe impairment of his ability to 
establish and maintain effective or favorable relationships 
with people or his ability to obtain and retain employment.  


B.  Gastrointestinal Disability

The veteran was afforded a VA examination in October 1997.  
He reported that, in 1990, he was placed on Prozac and, by 
the end of 1991, his dosage was increased to 40 milligrams.  
He reported that he had just returned from the Persian Gulf 
that year and that, on the 40 milligram dose of Prozac, he 
developed diarrhea.  He was uncertain whether the Prozac or 
his Persian Gulf experience itself precipitated the diarrhea, 
but indicated that he had had the diarrhea ever since.  

The veteran reported that he had cramps associated with the 
explosive and watery diarrhea, but no significant weight 
loss.  He had no black, tarry color to the stools, and there 
was no blood reported.  The diagnosis was that of chronic and 
persistent watery diarrhea of uncertain etiology.  

In a January 1998 rating decision, the RO granted service 
connection for gastrointestinal disease to include diarrhea 
due to undiagnosed illness and assigned a 10 percent rating.  
The veteran disagreed with the initial 10 percent rating 
assigned for the service-connected gastrointestinal disease.  

Per the instructions of the Board's June 2000 remand, the RO 
obtained copies of private and VA treatment records from 
doctors identified by the veteran.  

Among these records is a June 1999 progress note revealing 
that the veteran had continued problems with diarrhea that 
was felt to be due to Prozac.  His medication was thereafter 
changed to Celexa and Remeron, but the diarrhea apparently 
had continued.  No pathology was found for the diarrhea, but 
there remained a question as to whether it was medication 
related.  

Also, a January 2000 progress note indicated that the 
veteran's history of episodic diarrhea was improved since he 
had discontinued the use of Prozac.  

The various outpatient treatment records show that the 
veteran's medications included Vioxx, Zantac, Prilosec, 
Prozac (up to 100 mg. per day at one point), Celexa, Effexor, 
Remeron, Lomotil, Lamictal, Klonopin and various other 
medications.  

The veteran was afforded a VA examination in July 2001.  The 
veteran reported having constant abdominal pain in the 
epigastric area.  He took Zantac, 150 mg b.i.d.  He had a 
past history of H. pylori which was treated.  He reported 
having diarrhea two or three times per day that was watery, 
with occasional constipation.  He took Lomotil four or five 
times per week.  His occupation was that of commercial diver, 
and he reportedly took the Lomotil prior to diving.  

The impression was that of irritable colon syndrome.  The 
examiner indicated that the veteran's irritable colon 
syndrome was classified as severe, indicating a rating of 30 
percent.  

Finally, the veteran was examined again in February 2002.  
The veteran reported chronic abdominal cramps and alternating 
diarrhea and constipation.  The symptoms were not food 
related and occurred daily.  Tenderness or minimal discomfort 
to palpation of the abdomen was noted.  The impression was 
that of symptoms consistent with irritable bowel.  

In a September 2002 addendum to the February 2002 examination 
report, the examiner indicated that, based on the physical 
examination and gastrointestinal evaluation, he felt that the 
veteran did have irritable bowel.  The examiner judged his 
rating as moderate for the symptoms of frequent episodes of 
bowel disturbance with abdominal distress.  

The veteran's service-connected gastrointestinal disability 
has more recently been specifically diagnosed as irritable 
colon syndrome, and is rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).  

Under this Diagnostic Code, a noncompensable evaluation is 
assigned where the syndrome is mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  

Moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress warrant a 10 percent 
evaluation.  

A 30 percent rating is assigned for severe symptoms with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

The Board finds that the evidence in this cases serves to 
establish that the service-connected gastrointestinal 
symptoms are productive of a level of disability that more 
nearly approximates that of severe manifestations.  The 
medical evidence shows that the veteran suffers from severe 
bouts of diarrhea with crampy pain several times per week.  
The veteran takes Lomotil several times a week for the 
diarrhea.  

The Board notes in this regard that the VA examiner in July 
2001 indicated that the veteran's irritable colon syndrome 
was severe and warranted a 30 percent rating.  

Accordingly, given the evidence of record, the Board finds 
that an increased rating of 30 percent is for application in 
this case.  

However, a rating in excess of 30 percent is not warranted in 
this case. The medical evidence in this regard does not show 
that the veteran's overall gastrointestinal manifestations 
reflect a predominant disability picture that includes 
findings of material weight loss, hematemesis, melena, anemia 
or severe impairment of health.  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
irritable colon syndrome as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  


C.  Scars of the Right Thigh and Right Ankle

Historically, the RO granted service connection with a 
noncompensable rating for the veteran's scars of the right 
thigh and right ankle in a February 1981 rating decision.  

In a July 1995 rating decision, the RO denied an increased 
rating for the service-connected scars of the right ankle and 
right thigh.  The veteran disagreed with that determination, 
asserting that a higher rating was warranted for the 
underlying injury to the right ankle which caused pain and 
limitation of motion of the right ankle.  

The veteran testified before a Hearing Officer at the RO in 
September 1997.  The veteran indicated that the scar on his 
ankle became tender and painful when his boots rubbed up 
against it.  

The veteran was afforded a VA examination for scars in 
October 1997.  At that time, the veteran stated that "the 
scars [were] not a big deal, [it was] underneath that 
hurts."  The veteran reported that the pain seemed to be 
getting worse over the past four to five years.  The veteran 
described the pain as a "hot poker-type pain" in the area 
of the inferior, posterior margin of the right medial 
malleolus.  The veteran reported that heat helped the pain 
and that weight bearing increased the pain.  

Objectively, the examiner noted well-healed incisions at the 
right ankle, without obvious subcutaneous adherence.  The 
veteran exhibited marked pain on palpation of an area on the 
ankle.  The examiner also noted a well-healed scar of the 
thigh area without obvious subcutaneous adherence.  The range 
of motion of the right ankle was noted as being normal, but 
with pain.  There was no gross sensory or deficit noted.  X-
ray studies revealed nonspecific findings with no evidence of 
retained foreign body or soft tissue.  

The assessment was that of shrapnel wound injury to the right 
thigh and right medial malleolar region with pain syndromes 
as described above.  

In a December 1997 rating decision, the RO increased the 
rating to 10 percent for the service-connected scars of the 
right thigh and ankle.  As this award was not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

A January 2001 private report noted that the veteran 
complained of right ankle pain and that the prescribed Vioxx 
did not relieve the pain.  The examiner noted some limitation 
of motion and tenderness of the right ankle.  There was no 
swelling noted.  X-ray studies of the right ankle showed some 
sclerosis of the subtalar joint, but that was not progressive 
from previous examinations.  The impression was that of 
subtalar arthrosis, right foot.  

The veteran was afforded a VA examination in July 2001.  The 
veteran reported having constant pain in the right ankle that 
increased with weightbearing.  An examination of the 
veteran's scars revealed a scar over the right anterior 
thigh, which measured 4 cm x 0.5 cm.  It was noted to be 
flat, white and very tender.  

Over the medial malleolus of the right ankle, there was a 
scar that measured 4 cm.  It was linear, flat, white and very 
tender.  The veteran wore a brace on the right ankle to 
minimize lateral movement.  His range of motion of the right 
ankle revealed dorsiflexion of -10, when normal was +10.  
Plantar flexion was to 30 degrees; normal was to 45 degrees.  
Inversion was to 10 degrees; normal was to 25 degrees.  
Eversion was to 0 degrees; normal was to 10 degrees.  

With repeated use, the veteran lost an additional 10 degrees 
of motion.  There was a lateral instability of the ankle and 
strength was 3+/5.  He was unable to get up on his toes or 
heels.  The impression was that of status post injury to the 
right ankle.  

X-ray studies of the right ankle revealed findings suggestive 
of extremely minimal degenerative disease involving the 
medial gutter and the anterior aspect of the ankle joint.  
There was prominent bony hypertrophy along the medial aspect 
of the subtalar joint.  

The veteran's service-connected residual scars of the right 
ankle and right thigh are currently characterized as a single 
disability and rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Under that Diagnostic 
Code, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

Further, a 10 percent evaluation is warranted for superficial 
scars that are poorly nourished with repeated ulceration 
under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  

38 C.F.R. § 4.118, Diagnostic Code 7805 provides ratings for 
other scars based on the limitation of function of the part 
affected.  

However, the Board notes in this regard that the regulations 
affecting ratings for the skin have recently been changed.  

As previously noted hereinabove, in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the Court held, in pertinent part, that 
where the law or regulation changed after a claim had been 
filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  

However, the Board points out that if it is determined that 
the new criteria is more favorable, the new criteria may not 
be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.  

The new regulations governing the applicable Diagnostic Codes 
for the rating of the service-connected scars in this case 
under 38 C.F.R. § 4.118, in effect since August 1, 2002, are 
as follows:

Code 7801  Scars, other than head, face, or neck, that are 
deep or that cause limited motion:

Area or areas exceeding 144 square inches (929 sq. cm.) 
warrants a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrants a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent rating.  Area or areas exceeding 6 
square inches (39 sq. cm.) warrants a 10 percent rating.  

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.
Note (2): A deep scar is one associated with underlying soft 
tissue damage.

Code 7802  Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: 

Area or areas of 144 square inches (929 sq. cm.) or greater 
warrants a 10 percent rating.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Code 7803  Scars, superficial, unstable warrant a 10 percent 
rating

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Code 7804  Scars, superficial, painful on examination warrant 
a 10 percent rating.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See §4.68 of this part on the amputation rule.)

Code 7805  Scars, other; Rate on limitation of function of 
affected part.

67 Fed. Reg. 49596 (July 31, 2002).  

In this case, the veteran continues to assert that his right 
ankle pain is "under the skin" and that the scar itself is 
not the underlying problem.  Indeed, the medical evidence of 
record does show some limitation of motion of the right 
ankle.  

However, since the limitation of motion of the veteran's 
right ankle has not been shown to be in association with the 
scar itself a rating under 38 C.F.R. § 4.118, Diagnostic Code 
7805 is not for application in this case, under either the 
old or the new regulations.  

The medical evidence in this case shows that the scars of the 
right ankle and right thigh are productive of pain and 
tenderness and should be appropriately rated under Diagnostic 
Code 7804.  Under that Diagnostic Code, a rating of 10 
percent is warranted under either set of criteria.  

Based on its review of the entire record, the Board finds 
that the service-connected scar of the right thigh and the 
scar of the right ankle represent two separately ratable 
disabilities.  In light of the foregoing, a separate rating 
of 10 percent is warranted for the superficial painful scar 
of the right thigh.  An increased rating higher than the 
currently assigned 10 percent is not warranted for the 
service-connected scar of the right ankle.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial rating of 30 percent for the service-connected 
irritable colon syndrome is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

A rating in excess of 10 percent for the service-connected 
right ankle scar is denied.  

A separate 10 percent rating for the service-connected scar 
of the right thigh is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

